Gteorge Rose Smith, J. This case is in all material respects similar to Mo. Pac. R. Co. v. United Bride & Clay Workers Union, Local No. 602, also decided today, ante, p. 707, 238 S. W. 2d 945. Here the railroad company was successful in obtaining* an injunction to prevent the appellants from maintaining a picket line upon a highway at a point where the railroad spur track crosses the highway just before entering the plant of the Ozark Hardwood Company, whose employees are oil strike. For the rea- • sons given in the other opinion the decree is reversed and the canse dismissed.